Case 1:19-cv-02163-LDH-VMS Document 34 Filed 03/26/21 Page 1 of 7 PageID #: 157




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

     PETER KOHN,
                                               Plaintiff,
                               v.                                   MEMORANDUM AND ORDER TO
                                                                          SHOW CAUSE
     ANTHONY ESPOSITO and AMY ROTH                                         19-CV-2163 (LDH) (VMS)
     GOSIN,

                                               Defendants.


 LASHANN DEARCY HALL, United States District Judge:

          Plaintiff Peter Kohn brings the instant action against Defendant Anthony Esposito and

 Amy Roth Gosin1 for a declaratory judgment as to the existence of a partnership agreement

 between the parties. Plaintiff also moves for rescission of the Partnership Agreement.

 Defendant Esposito moves pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure to

 dismiss the case in its entirety. Plaintiff cross moves for leave to file a second amended

 complaint.

                                                BACKGROUND2

          On March 11, 1994, Plaintiff purchased a condominium unit located in Queens, New

 York (the “Property”). (Am. Compl. ¶ 7, ECF No. 14.) By deed dated August 24, 1998,

 Plaintiff conveyed an 80% interest in the Property to himself, and a 20% interest in the Property

 to Amy Gosin, as tenants in common. (Id. ¶ 15.) Unbeknownst to Plaintiff, by deed dated

 March 1, 2006, Gosin conveyed her 20% interest in the Property to Defendant Anthony Esposito,



 1
   The Court notes that, while served, Gosin has not appeared in this action, nor does Plaintiff seek default judgment
 against her.
 2
   The following facts are taken from the amended complaint and are assumed to be true for the purpose of this
 memorandum and order.
Case 1:19-cv-02163-LDH-VMS Document 34 Filed 03/26/21 Page 2 of 7 PageID #: 158




 as a tenant in common (the “Assignment Agreement”). (Id. ¶ 16.) Plaintiff learned Gosin

 transferred her interest in the property to Defendant Esposito in 2017. (Id. ¶ 19.)

         Also in 2017, Defendant Esposito produced an agreement, dated June 10, 1998, between

 Plaintiff and Gosin, providing that Gosin would receive 49% of the profit from the sale of the

 Property, as defined in the agreement (the “Partnership Agreement”). (Id. ¶ 20.) Although the

 Partnership Agreement purports to contain Plaintiff’s signature, Plaintiff alleges that he never

 signed the Partnership Agreement or any other document altering the ownership interest or other

 rights of Gosin in the Property as a tenant in common. (Id. ¶¶ 9-12, 21.) Rather, the signature on

 the Partnership Agreement is a forgery. (Id. ¶ 10.) Further unbeknownst to Plaintiff, Gosin

 assigned to Defendant Esposito “any and all Rights [sic] by which [Gosin] . . . [is] entitled to by

 [the aforesaid Partnership Agreement]” by an assignment of partnership rights, dated March 1,

 2006. (Id. ¶ 16-17. (alterations in original)).

                                     STANDARD OF REVIEW

         To withstand a Rule 12(b)(6) motion to dismiss, a complaint “must contain sufficient

 factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

 v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

 (2007)). A claim is facially plausible when the alleged facts allow the court to draw a

 “reasonable inference” of defendant’s liability for the alleged misconduct. Id. While this

 standard requires more than a “sheer possibility” of defendant’s liability, id., “[i]t is not the

 Court’s function to weigh the evidence that might be presented at trial” on a motion to dismiss.

 Morris v. Northrop Grumman Corp., 37 F. Supp. 2d 556, 565 (E.D.N.Y. 1999). Instead, “the

 Court must merely determine whether the complaint itself is legally sufficient, and, in doing so,

 it is well settled that the Court must accept the factual allegations of the complaint as true.” Id.

 (citations omitted).
                                                    2
Case 1:19-cv-02163-LDH-VMS Document 34 Filed 03/26/21 Page 3 of 7 PageID #: 159




                                           DISCUSSION

 I.     Plaintiff’s Rescission Claim

        Defendant moves to dismiss Plaintiff’s rescission claim as untimely. Specifically,

 Defendant argues that Plaintiff filed this claim twenty-one years after the execution of the

 Partnership Agreement, and “more than fourteen years after he became aware of Defendant

 Esposito’s interest in the property,” and as such, the claim is time-barred. (Def.’s Mem. L. Supp.

 Mot. Dismiss Am. Compl. (“Def’s. Mem.”) 7, ECF No. 33-1.) The Court disagrees.

        Under New York law, a claim for rescission based on actual fraud is governed by the

 statute of limitations for claims based on fraud. Certain Underwriters at Lloyd's v. Milberg LLP,

 2009 WL 3241489, at *5 (S.D.N.Y.2009) (citing Abbate v. Abbate, 82 A.D.2d 368, 441

 N.Y.S.2d 506 (N.Y. App. Div. 1981)). Accordingly, under the New York Civil Practice Law

 and Rules (“C.P.L.R.”) § 213(8), for an action based upon fraud, “the time within which the

 action must be commenced shall be the greater of six years from the date the cause of action

 accrued or two years from the time the plaintiff or the person under whom the plaintiff claims

 discovered the fraud, or could with reasonable diligence have discovered it.” C.P.L.R. § 213(8).

 Under New York law, “an inquiry as to the time that a plaintiff could, with reasonable diligence,

 have discovered the fraud is a mixed question of law and fact . . . and turns upon whether a

 person of ordinary intelligence possessed knowledge of facts from which the fraud could be

 reasonably inferred.” Ghandour v. Shearson Lehman Bros. Inc., 213 A.D.2d 304, 305–06, 624

 N.Y.S.2d 390, 392 (1995) (internal citations omitted).

        Here, Defendant argues that Plaintiff was aware, or should have been aware with

 reasonable diligence, of Defendant Esposito’s interest in the property in 2005. (Def.’s Mem. 9.)

 As such, pursuant to C.P.L.R. § 213(8), Plaintiff’s time to allege fraud would have expired in

 2011. (Id.) In making this argument, Defendant directs the Court to documentary evidence,

                                                  3
Case 1:19-cv-02163-LDH-VMS Document 34 Filed 03/26/21 Page 4 of 7 PageID #: 160




 including correspondence between Plaintiff’s former attorney and Defendant Esposito, which

 cannot properly be considered by the Court at this stage as it is not incorporated into the

 amended complaint by reference, nor judicially noticeable. Hu v. City of New York, 927 F.3d 81,

 88 (2d Cir. 2019) (“In deciding a Rule 12(b)(6) motion, the court may consider only the facts

 alleged in the pleadings, documents attached . . . or incorporated by reference in the pleadings,

 and matters of which judicial notice may be taken.” (internal quotation omitted)). The amended

 complaint alleges that Plaintiff became aware of the Partnership Agreement at some point in

 2017 and this action was commenced April 12, 2019. (Am. Compl. ¶ 20; Compl., ECF No. 1.)

 Accepting those allegations as true, the Court cannot conclude that this action was commenced

 outside the applicable limitations period. Accordingly, Defendant’s motion to dismiss the

 rescission claim as untimely fails.

        All that said, the gravamen of Plaintiff’s amended complaint is that Plaintiff did not enter

 into the Partnership Agreement as the signature on the Partnership Agreement is a forgery. (See

 generally Compl.) However, any claim for rescission necessarily presumes the existence of a

 contract. Indeed, the goal of rescission “is to put the parties back in the same position they were

 in prior to the making of the contract.” We Shall Overcome Found. v. Richmond Org., Inc. (TRO

 Inc.), 221 F. Supp. 3d 396, 413 (S.D.N.Y. 2016) (citing Holdeen v. Rinaldo, 28 A.D.2d 947, 281

 N.Y.S.2d 657, 661 (N.Y. App. Div. 1967)). Accordingly, “under New York law, a plaintiff may

 obtain rescission—in lieu of actual damages—when a breach of contract is either material and

 willful or so substantial and fundamental that it strongly tend[s] to defeat the purpose of the

 contract.” Pyskaty v. Wide World of Cars, LLC, 856 F.3d 216, 227 (2d Cir. 2017) (internal

 quotations omitted). “Rescission may also be available where a party shows fraud in the

 inducement of the contract; failure of consideration; [or] an inability to perform the contract after



                                                   4
Case 1:19-cv-02163-LDH-VMS Document 34 Filed 03/26/21 Page 5 of 7 PageID #: 161




 it is made.” CCR Int'l, Inc. v. Elias Grp., LLC, No. 15 CIV. 6563 (PAE), 2020 WL 7629325, at

 *14 (S.D.N.Y. Dec. 22, 2020) (internal quotations omitted). Here, Plaintiff does not attempt to

 establish he is entitled to rescission on any of these grounds nor could he in the face of

 allegations that no contract between the parties existed. Plaintiff’s claim for rescission is

 dismissed.

 II.    Plaintiff’s Declaratory Judgment Claim

        Plaintiff seeks a declaratory judgment that the Partnership Agreement is unenforceable

 and void nunc pro tunc. (Compl. ¶ 28.) However, it is not apparent to the Court that declaratory

 relief is available here. That is, declaratory judgments may only be granted once a court satisfies

 itself that the matter presents an actual case or controversy. Century Sur. Co. v. Odyssey Mech.

 Corp., No. 09-cv-1040, 2011 WL 4529637, at *3 (E.D.N.Y. Sept. 27, 2011) (citing E.R. Squibb

 & Sons, Inc. v. Lloyd's & Co., 241 F.3d 154, 177 (2d Cir. 2011)). “The controversy must be ‘real

 and substantial . . . admitting of specific relief through a decree of a conclusive character, as

 distinguished from an opinion advising what the law would be upon a hypothetical state of

 facts.’” Olin Corp. v. Consol. Aluminum Corp., 5 F.3d 10, 17 (2d Cir. 1993) (quoting Aetna Life

 Ins. Co. v. Haworth, 300 U.S. 227, 241 (1937)). A review of the allegations here suggests that

 Plaintiff is using this action to obtain a prophylactic determination as to his rights vis-à-vis the

 Partnership Agreement in absence of any controversy in the face of conduct by Defendant. As

 such, the Court directs Plaintiff to show cause as to why this action should not be dismissed sua

 sponte by this Court for lack of standing in the absence of a case or controversy.


 III.   Plaintiff’s Cross-Motion to Amend His Complaint

        Plaintiff cross moves to file a second amended complaint to add claims for accounting

 under §§ 44 and 74 of the New York Partnership Law and under common law based on


                                                   5
Case 1:19-cv-02163-LDH-VMS Document 34 Filed 03/26/21 Page 6 of 7 PageID #: 162




 Plaintiff’s status as a tenant in common regarding ownership of Property. (Mem. L. Opp’n

 Def.’s Mot. Dismiss & Supp. Cross-Mot. Leave File Sec. Am. Compl. (“Pl.’s Opp’n”) 4, ECF

 No. 29; Proposed Sec. Am. Compl. ¶¶ 37-42, ECF No. 27-1.) Defendant argues Plaintiff’s

 motion to add three causes of action for accounting should be denied as futile as the claims

 would not survive a Rule 12(b)(6) motion. (Defs.’ Reply Mem. L. Supp. Mot. Dismiss Am.

 Compl. 4, ECF No. 33-3.) The Court agrees.

           “Leave to amend should be freely granted, but the district court has the discretion to

 deny leave if there is a good reason for it, such as futility, bad faith, undue delay, or undue

 prejudice to the opposing party.” Jin v. Metro. Life Ins. Co., 310 F.3d 84, 101 (2d Cir. 2002).

 “[L]eave to amend will be denied as futile only if the proposed new claim cannot withstand a

 12(b)(6) motion to dismiss for failure to state a claim[.]” Milanese v. Rust–Oleum Corp., 244

 F.3d 104, 110 (2d Cir. 2001) (citing Ricciuti v. N.Y.C. Transit Auth., 941 F.2d 119, 123 (2d Cir.

 1991)).

           In the proposed second amended complaint, Plaintiff alleges he is “entitled to an

 accounting regarding the Property” under New York Partnership Law §§ 44 and 74, and

 common law. However, Plaintiff’s proposed second amended complaint fails to allege any facts

 to suggest his right to accounting has been triggered under either New York Partnership Law or

 his right to accounting exists under New York common law. See N.Y. P’ship Law § 44

 (McKinney) (“Any partner shall have the right to a formal account as to partnership affairs: 1. If

 he is wrongfully excluded from the partnership business or possession of its property by his

 copartners, 2. If the right exists under the terms of any agreement, 3. As provided by section

 forty-three, 4. Whenever other circumstances render it just and reasonable.”); N.Y. P’ship Law §

 74 (McKinney) (“The right to an account of his interest shall accrue to any partner, or his legal



                                                   6
Case 1:19-cv-02163-LDH-VMS Document 34 Filed 03/26/21 Page 7 of 7 PageID #: 163




 representative, as against the winding up partners or the surviving partners or the person or

 partnership continuing the business, at the date of dissolution, in the absence of agreement to the

 contrary.”); Sriraman v. Patel, 761 F. Supp. 2d 7, 17 (E.D.N.Y.), amended, 761 F. Supp. 2d 23

 (E.D.N.Y. 2011) (“Under New York law, as well as equity practice in most other common law

 jurisdictions, an action for an accounting is a two-step process. The first step is to establish the

 right to an accounting. This requires the plaintiff initially to establish that he and the defendant

 had a fiduciary or trust-based relationship concerning the general subject matter of the

 controversy.” (internal citations omitted).) Accordingly, the Court finds that an amendment to

 include these claims would be futile.

                                           CONCLUSION

        For the foregoing reasons, Defendant’s motion to dismiss is GRANTED, in part.

 Plaintiff’s claim for rescission against Defendant Esposito is dismissed. It is ORDERED that

 Plaintiff show cause, by April 9, 2021 as to why this claim against Defendant Gosin should not

 be dismissed for the same reasons set forth in this memorandum and order. It is also ORDERED

 that Plaintiff show cause, by April 9, 2021 as to why Plaintiff’s request for declaratory judgment

 as to both Defendants, should not be dismissed sua sponte by this Court. Defendant’s reply, if

 any, shall be filed by April 23, 2021. Plaintiff’s cross-motion to amend its complaint is

 DENIED.



                                                        SO ORDERED.

 Dated: Brooklyn, New York                              /s/ LDH
        March 26, 2020                                  LASHANN DEARCY HALL
                                                        United States District Judge




                                                   7
